This case is controlled by the decisions of this court in the following cases: Kennedy v. Shamblin, Sheriff, et al.,174 So. 773; Fisher v. McDuff, Sheriff, 233 Ala. 499, 172 So. 637; Caudle v. Leath, Sheriff, 175 So. 919; McGee v. Leath, Sheriff, 176 So. 917.
It follows, therefore, that the decree appealed from must be, and is affirmed, and the injunction heretofore reinstated in this court is dissolved.
Affirmed, and injunction dissolved.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
 *Page 1